Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
	Applicant’s response and amendments to the claims, filed 01/12/2022, have been received and entered.  Claims 12-13 have been newly added.  Claims 1-2 and 4-13 are pending and allowed. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants amendments to Claim 1 are sufficient to overcome the prior art rejection under 35 U.S.C. 102 because the cited prior art, while teaching administration of inhibitors of CCR3 to mammals, do not teach administration to mammals in need of treatment for ocular angiogenesis.  The prior art does not teach or reasonably suggest treating ocular angiogenesis in a mammal comprising administration of a CCR3-inhibitory effective amount of an organic molecule that inhibits the activity of CCR3 to a mammal in need of treatment of ocular angiogenesis. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Claims 1-2 and 4-13 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D ANDERSON whose telephone number is (571)272-9038. The examiner can normally be reached Monday-Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James D. Anderson/Primary Examiner, Art Unit 1629